UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 12, 2010 BIGSKY PRODUCTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 333-152955 51-0670127 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 204 Mescal Circle NW Albuquerque, New Mexico (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Copies to: Timothy S. Orr, Esq. 4328 West Hiawatha Drive, Suite 101 Spokane, WA 99205 Phone: (509) 462.2926 Fax: (509) 769.0303 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 4.02Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On October 12, 2010, through the audit process of our 2010 year-end financials BigSky Productions, Inc. (the “Company”) became aware of an erroneous loan in the amount of approximately $22,500 recorded as a liability in the 2009 annual report and subsequent quarterly reports (filed on 11/23/2009; 2/22/2010; and5/17/2010 respectively).Upon further investigation it was determined by management of the Company that this loan should not be, nor should have ever been, recorded as a liability to the Company.Accordingly, this liability has been removed from our financial statements.As a result of this error we are restating our 2009 financial statements which will be able to be viewed within the financial statements of the 2010 annual report.We are currently working with our auditor to correct both our 2009 and 2010 financial statements and anticipate filing our 2010 annualreport with restated 2009 financials within approximately ten (10) days from the date of this report. Moreover, we intend to restate each quarterly report for the above detailed periods coinciding with our quarterly reports (Q1; Q2; and Q3) this coming year. The result of removing this erroneous loan from the financial statements for the above said periods will result in a decrease of the Company’s liabilities in the amount of $22,500. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BigSky Productions, Inc. (Registrant) Date: October 15, 2010 By: /s/ Ellis Martin Ellis Martin Chief Executive Officer Chief Financial Officer 3
